DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawing have been withdrawn in light of the amendments filed. The objections to the abstract has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference character 18 in figs 10 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities:

On at least page 11, line 8 the disclosure recites “solid pipes (8)” and in line 4 recites “pipes (8)” please amend for consistency.
Reference character (26) recites both a “servobrake” and a “one way valve”.  See pages 11 and 14.
Reference character (5) recites both a “camera (5)” and a chamber (5).  See pages 13 and 16.
Reference character (12) recites both a “pipe (12)” and a “main pipe (12).” See pages 13 and 28.  Also note that reference character recites a “pipe (8).” Please amend for clarity.
On at least page 37 the disclosure recites “force unit 1(10).”  Please amend for clarity.
Reference character (11) recites both a “control unit” and “control system.”  See pages 44 and 46.
Reference character (13) recites both a “first pipe” and “pipe.”  See page 34.
Reference character (15) recites both a “first pipe” and “pipe.”  See page 47.
Reference character (22) recites both a “pipe” and a “manifold pipe.”  See page 26.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 35, the recitation of “...A system for producing heat transfer between two or more media in a closed circuit, for an HVAC system for air conditioning a space, with low energy consumption, for household, commercial or industrial use, capable of being used for producing heat transfer,” renders the claim unclear because the claim recites the intended use of “for producing heat transfer” and later recites 

Regarding Claim 48, the recitation of “...A method for producing heat transfer between two or more media in a closed circuit, for an HVAC system for air conditioning a space, with low energy consumption, for household, commercial or industrial use, capable of being used for producing heat transfer,” renders the claim unclear because the claim recites the intended use of “for producing heat transfer” and later recites “capable of being used for producing heat transfer.”  Thus it is unclear to ascertain the intended use of the system.  For examination purposes, the limitation has been interpreted as - - A method for producing heat transfer between two or more media in a closed circuit, for an HVAC system for air conditioning a space, with low energy consumption, for household, commercial or industrial use

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 35, 36, 39, 40, 41, 43, 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US5177969) and Rufer et al. (US2010/0133903) in view of Piechowski (US2012/0324935).

Regarding Claims 35 and 48, Schneider teaches a system for producing heat transfer between two or more media in a closed circuit, for an HVAC system for air conditioning a space, with low energy consumption, for household, commercial or industrial use [col 6, lines 25-36; fig 7], comprising:
a cylinder [bore 40], which comprises in its interior at least one piston [46] which is joined to a plunger [42; col 4, lines 60-68; figs 1 & 2]
the plunger being moved alternatingly under the actuation of a crankshaft [72; col 6, lines 25-55; where actuators of figs 1 & 2 are provided in a system where stationary actuators [70...mislabeled on fig 7 as 72...have the interior plunger moving alternatingly under the actuation of crankshaft 72];
at least one closed chamber [A] connected to the cylinder [40], said closed chamber comprising at least one pipe [fins 12], wherein the thermal working fluid is compressed in said closed chamber [col 3, line 59-col 4, line 14; figs 1 & 2] producing a change from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa [col 5, lines 46-49];
at least one heat exchanger [at least the heat exchanger formed by fins 12], which is formed by the pipe [12] of the closed chamber in which working fluid is arranged when changing from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa [r [col 3, line 59-col 4, line 14; col 5, lines 46-49; figs 1 & 2].

a control system adapted to regulate an actuation of the directional control valve according to information about temperature and pressure in the closed chamber;
wherein said heat transfer system further comprises ventilation ducts, which are situated at the outlet of the heat exchanger and which achieves control of the cooled or heated fluid in the pipe.
However, Rufer teaches a system for producing heat transfer between two or more media in a closed circuit [fig 1-3; where Rufer teaches a system of cylinders] where  a plunger [31, 32] is being moved alternatingly under the actuation of a directional control valve [3] which receives a hydraulic fluid from a hydraulic pump [2; 0058; 0059; 0066; where oil can be used as an hydraulic liquid] and a control system [implicitly taught] adapted to regulate an actuation of the directional control valve [3] is regulated according to information about temperature and pressure in a closed chamber [0054; 0055; 0058].  Rufer teaches that it is known in the field of endeavor of heat transfer systems to have where the plunger is being moved alternatingly under the actuation of a directional control valve which receives a hydraulic fluid from a hydraulic pump in order to advantageously achieve automatic alternating movement of the piston system [0058].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Schneider to have where the plunger is being moved alternatingly under the actuation of a directional control valve which receives a hydraulic fluid from a hydraulic pump and a control system adapted to regulate an actuation of the directional control valve according to information about temperature and pressure in the closed 
Lastly, Piechowski teaches a heat exchanger arrangement [fig 1] having a ventilation duct [13] which is situated at the outlet of a heat exchanger [2] and which achieves control of the cooled or heated fluid in a pipe [at least the pipe of the heat exchanger; 0032; fig 1].  Piechowski also teaches that it is known in the field of endeavor of heat transfer systems to have ventilation ducts situated at the outlet of an heat exchanger to advantageously where the plunger is being moved alternatingly under the actuation of a directional control valve which receives a hydraulic fluid from a hydraulic pump in order to advantageously provide an outflow channel for air moved across the heat exchanger and thereby provide efficient operation of the heat exchanger system [0032; 0033].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Schneider to have ventilation ducts which are situated at the outlet of the heat exchanger and which achieves control of the cooled or heated fluid in the pipe in view of the teachings of Piechowski in order to provide efficient operation of the heat exchanger system.
Regarding having multiple ventilation ducts, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).
For Clarity, in regard to Claim 48, the method as claimed is carried out during the normal operation of the apparatus of Rufer as modified above.
For Clarity, the recitation of “...for an HVAC system for air conditioning a space, with low energy consumption, for household, commercial or industrial use,” in claims 35 and 48....and the recitation of “...until the desired temperature is attained in the household, commercial or industrial environment,” are considered a recitation of 

Regarding Claim 36, Schneider, as modified, teaches the invention of Claim 35 above and Rufer teaches where the pipes are connected to more than one cylinder in order to improve heat transfer [See fig 1-3; where pipes on either side of heat exchanger 200 are connected to different cylinders i.e. 21, 22].

Regarding Claim 39, Schneider, as modified, teaches the invention of Claim 35 above and Rufer teaches wherein at least one piston is part of a force unit [See at least fig 1-3; where pistons are arranged to form a force unit] where the control system is adapted for controlling state changes of an auxiliary equipment selected from a group consisting of heaters, coolers, radiators, thermostats and humidifiers [at least heat exchanger 200; 0063; where the state change of heat exchanger is controlled by the system].

Regarding Claim 40, Schneider, as modified, teaches the invention of Claim 35 above and Rufer teaches where said system further comprises a fan [201] for improving heat transfer [0063].

Regarding Claim 41, Schneider, as modified, teaches the invention of Claim 35 above and Piechowski further teaches ventilation gates [4] which control the flow of air entering the ventilation ducts [13] in order to expel or introduce heat or cold [0011].

Regarding Claim 43, Schneider, as modified, teaches the invention of Claim 35 above and Rufer teaches where the hydraulic pump is actuated by an electric motor [1; 0058].

Regarding Claim 46, Schneider, as modified, teaches the invention above and teaches where the directional control valve which receives a hydraulic fluid from a hydraulic pump, the thermostats or humidifiers, the fan, the electric motor, the unidirectional valves and the fill valves are connected to the control system [See Rufer at 0321; See McBride at 0080; 0081; 0085; See Giallombardo at 0030; See Laghi at fig 1].  Regarding the thermostat or humidifier being connected to a control system, the thermostat and humidifier are non-selected alternatives [see claim 30] and are thus rejected accordingly.

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US5177969), Rufer et al. (US2010/0133903) and Piechowski (US2012/0324935) as applied to claim 35 above, and further in view of Herbst (US6145818).

Regarding Claims 37 and 38, Schneider, as modified, teaches the invention of Claim 35 above but does not explicitly teach wherein the pipes are capillary tubes and where the pipes have an internal diameter of between 0.5 mm and 6 mm.
However, Herbst teaches a heat exchanger [fig 3] having where the pipes [1] are capillary tubes and where the pipes have an internal diameter of between 0.5 mm and 6 mm [col 2, lines 52-60]. Herbst also teaches that it is known in the field of endeavor of heat transfer systems to have a heat exchange structure with flexible structure i.e. having small flexible tubes and thereby provide a heat exchanger having compact design [col 1, lines 38-45].
.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US5177969), Rufer et al. (US2010/0133903) and Piechowski (US2012/0324935) as applied to claim 35 above, and further in view of Giallombardo et al. (US2008/0190131).

Regarding Claim 42, Schneider, as modified, teaches the invention of Claim 40 above but does not explicitly teach wherein the direction of the fan is reversed in order to use the heat transfer system in the heating or cooling mode.
However, Giallombardo teaches an fan [fig 2] wherein the direction of the fan is reversed [0023; 0024] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a fan structure that has flexible operation and thereby make the system more efficient.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Schneider to have where the direction of the fan is reversed in order to use the heat transfer system in the heating or cooling mode in view of the teachings of Giallombardo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. 
The recitation of "in order to use the heat transfer system in the heating or cooling mode" recited in the claim has been considered a recitation of intended use.   It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US5177969), Rufer et al. (US2010/0133903) and Piechowski (US2012/0324935) as applied to claim 35 above, and further in view of Laghi (US5087190).

Regarding Claim 44, Schneider, as modified, teaches the invention of Claim 35 above but does not explicitly teach where said system further comprises unidirectional valves, which are actuated electronically and connected to the cylinder to prevent the piston from returning.
However, Laghi teaches a plunger machine that solves the problem of stopping a piston [col 1, lines 6-12; fig 1] having a unidirectional valve [30], which is actuated electronically and connected to a cylinder [34] to prevent a piston [36] from returning [col 3, lines 31-45; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure that controls the stroke distance of the piston.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Schneider to 
Regarding having multiple unidirectional valves, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US5177969), Rufer et al. (US2010/0133903) and Piechowski (US2012/0324935) as applied to claim 35 above, and further in view of McBride et al. (US2010/0089063).

Regarding Claim 45, Rufer, as modified, teaches the invention of Claim 35 above but does not explicitly teach where said system further comprises fill valves for introducing the state changing fluid into the cylinder and the pipes.
However, McBride teaches a system having an intensifier i.e. cylinder with a piston assembly [0081; fig 1] where the system further comprises fill valves [134] for introducing the state changing fluid into the cylinder [118] and pipes [0080; 0081; fig 1; see also 0080 where the valves can be automatically operated] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure whereby the cylinder can communicate with or be isolated from the system.
.

Response to Arguments

On pages 10-13 of the remarks, Applicant argues with respect to Claims 35 and 48 that Rufer et al. (US2010/0133903, hereinafter “Rufer”) does not disclose “... 1)    for an HVAC system for air conditioning a space (basis among others in par. 13 and 67 of the US publication), 
2)    the thermal working fluid is compressed in said closed chamber (5), producing a change from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa, 
3)    the actuation of the directional control valve (29) is regulated according to the temperature and pressure obtained in the closed chamber (5),
4)    at least one heat exchanger (34), which is formed by the pipe (8) of the closed chamber (5) in which working fluid is arranged when changing from the liquid to the solid state or vice versa or from a solid state to another solid state or vice versa, 5) ventilation ducts (31), which are situated at the outlet of the heat exchanger (34) and which achieves control of the cooled or heated fluid in the pipe (8).”  


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least point 3) “...the actuation of the directional control valve (29) is regulated according to the temperature and pressure obtained in the closed chamber (5) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the reasons above, Claims 35-46 and 48 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider (US5025627), cited to show a heat transfer system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763